     Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 1 of 16 PageID #:7190




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

LYDIA VEGA,                                    )
                                               )
                Plaintiff,                     )
                                               )
v.                                             ) Case No. 13 cv 00451
                                               )
CHICAGO PARK DISTRICT,                         ) Judge Jorge L. Alonso
                                               )
                Defendant.                     )
                        PLAINTIFF’S MEMORANDUM OF LAW
                  IN SUPPORT OF HER MOTION FOR FEES AND COSTS

         Plaintiff, Lydia Vega (“Plaintiff” or “Vega”) by her counsel, Offices of Catherine

Simmons-Gill, LLC and The Wood Law Office, LLC, as her brief in support of her Motion for

Fees and Costs (“Motion”) seeking reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

§2000e-5(k), Fed. R. Civ. P. 54(d) and Local Rules 54.1 and 54.3, states as follows:

                                         INTRODUCTION

         Ignoring the strong presumption that Plaintiff’s lodestar is the appropriate reasonable fee,

Defendant Chicago Park District (“Defendant” or “CPD”) objected to 96% of Plaintiff’s requested

fees and refused to engage in any meaningful compromise discussions – conduct emblematic of

its approach to this litigation. Plaintiff incurred substantial fees, but doing so was necessary to

overcome the strategy Defendant employed throughout the litigation (See Ex. F. CSG Dec. ¶9).

         All counts in Plaintiff’s Amended Complaint (ECF No. 10) challenged the same core

facts: Vega’s unlawful termination and Defendant’s pretextual attempts to justify it. Through

persistence and effort, Plaintiff filed or responded to multiple motions and trial objections to

present information the jury ultimately relied on in making Plaintiff the prevailing party. As this

Court knows, Plaintiff obtained a substantial verdict and important equitable relief.


                                                  1
  Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 2 of 16 PageID #:7191




       Defendant now employs the same failed strategy in hopes of minimizing the attorneys’

fees and costs it must pay Plaintiff. Defendant claims Plaintiff’s time was excessive in hopes the

Court will ignore Defendant’s conduct that necessitated Plaintiff spending those hours. Defendant

argues Plaintiff’s counsel’s current rates are too high without any support in applicable law for the

rates it claims should be awarded. Frequently devoid of any basis in fact, Defendant’s wrote

boilerplate objections to Plaintiff’s time entries lack merit. This Court should not punish

Plaintiff’s counsel for successfully weathering the litigation storm Defendant created. Rather,

pursuant to applicable law, this Court should award Plaintiff the $1,073,901.25 in fees and

$34,051.74 for expenses and costs that Plaintiff seeks.

                                    PROCEDURAL HISTORY

   A. Pre-November 2016 Proceedings

       For the Court’s benefit, Plaintiff briefly describes the litigation prior to this Court’s

assignment. Beginning in 2012, after Defendant’s unlawful termination of Plaintiff in September,

Plaintiff filed charges with the Equal Employment Opportunity Commission, the Illinois

Department of Human Rights and the Chicago Commission on Human Rights. After exhausting

administrative prerequisites to litigation, Plaintiff filed this action in January 2013. Since then,

through her lead counsel, Plaintiff:

   1. defeated two Motions to Dismiss (ECF Nos. 7 and 17);

   2. prevailed on several Motions to Compel discovery necessary to obtain, among other
      things, information regarding: (a) comparators; (b) salaries and benefits; (c) other
      complaints of discrimination; (d) demographic information regarding park supervisors;
      (e) investigation videotapes; and (f) a Rule 30(b)(6) deposition (ECF Nos. 51, 55, 56, 58,
      85, 89 and 93; Order ECF No. 79);

   3. reviewed over 12,000 pages of documents produced by Defendant – 19 boxes per
      Defendant’s counsel’s own description (Ex. E, Def. Inv., 10/21/16 entry at 0008);

   4. reviewed and cataloged hundreds of hours of videotape surveillance on 35 discs, not


                                                  2
    Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 3 of 16 PageID #:7192




        organized by videographer or date of surveillance;1

    5. defended Plaintiff’s deposition and deposed nine (9) individual witnesses, all but two of
       whom testified at trial;2

    6. deposed Defendant on eight (8) topics through a multi-day Rule 30(b)(6) deposition for
       which Defendant designated 20 and produced 12 witnesses, each of whom testified about
       portions of multiple different subtopics created by Defendant (ECF No. 115-5, 115-6);

    7. defeated Defendant’s Motion for Summary Judgment on four of five counts briefed by
       responding to Defendant’s 40-page brief and 182 uncontested material facts (totaling 50
       pages) (ECF Nos. 126, 127); and,

    8. prepared for two different settlement conferences and attended one as requested by
       Defendant’s current counsel McGarry in May 2016.3

    B. Post-November 2016 Proceedings

        After ultimately defeating Defendant’s motion to disqualify lead counsel, Plaintiff relied

upon the information amassed during discovery in both trials before this Court. Plaintiff reminds

the Court only that, due to Defendant’s strategy, she had to present evidence to prove facts

Defendant admitted in its amended answer filed by current counsel (ECF No. 158), in

Defendant’s Rule 56.1(a)(3) Statement (ECF No.127), in Defendant’s Responses to Requests for

Admission (ECF No. 131, Ex E), set forth in state law (ECF No. 272-1), and/or established by

Defendant’s collective bargaining agreement (PX Trial Exhibits 8 and 250).

    C. Exhaustion of Meet And Confer Regarding Fees And Costs

        After receiving the Court’s order granting Plaintiff virtually all of the equitable relief

Plaintiff sought, Plaintiff presented her invoice for fees through November 15, 2018. (Ex. A, Pl.



1
  Plaintiff herself expended over 240 hours reviewing these videos at no charge to Defendant.
2
  Lydia Payne was deposed for less than 1 hour. Shreece Childs (whose complaints purportedly
led to the investigation of Plaintiff) was designated as a trial witness but did not testify.
3
  The parties prepared for mediation before Judge Zagel, but then were assigned to two different
magistrates (and had to comply with more demanding settlement conference standing orders).
Defendant’s only offer for resolution ($10,000) was in its pre-settlement conference letter.
Defendant later made an Offer of Judgment of $30,000. (Ex. K, CSG Supp. Dec. ¶8)

                                                   3
     Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 4 of 16 PageID #:7193




Inv.). In the invoice, Plaintiff voluntarily reduced fees by over 200 hours, indicated as “no

charge,” including fees for Ms. Coppola’s attendance at the first trial and all internal conferences

among attorneys. In presenting its objections (Ex. B, Def. Obj.), Defendant would not propose an

overall compromise for Plaintiff’s fees, propose a compromise for time entries in any of the 49

categories of work Plaintiff presented nor accept Plaintiff’s proposed compromises for partial

reductions on some entries. (CSG Supp. Dec. ¶ 7.) Nonetheless, based on Defendant’s

individualized objections, Plaintiff further reduced her fees as explained in her motion and the

Joint Statement (Ex. C).

                                             ARGUMENT

         As a prevailing party, Title VII (42 U.S. C §2000e-5(k)) permits this Court to award

reasonable attorneys’ fees and expenses. Hensley v. Eckerhart, 461 U.S. 424, 103 S. Ct. 1933,

76 L. Ed. 2d 40 (1983); Riverside v. Rivera, 477 U.S. 561, 578 (1986). Attorney fee awards

must “encourage the bringing of meritorious civil rights claims which might otherwise be

abandoned” because of the costs of hiring counsel. Id. at 578.4 As explained in Plaintiff’s

Motion, the “most useful starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable hourly rate.”

Hensley, 461 U.S. at 433. Plaintiff’s fees must be reasonable, but there is a “strong presumption”

that the lodestar is reasonable. Perdue v. Kenny A., 130 S. Ct. 1662, 1669 (2010); Johnson v.

GDF, Inc., 668 F.3d 927, 929 (7th Cir. 2012).

I. Plaintiff Should Be Awarded Her Full Lodestar.

      A. Plaintiff’s Hourly Rates Are Reasonable.

          The appropriate hourly rate for a fee award is “the rate that lawyers of similar ability and


4
    Other fee shifting statutes, including 42 U.S.C. § 1988, typically receive consistent treatment.

                                                    4
  Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 5 of 16 PageID #:7194




experience in their community normally charge their paying clients for the type of work in

question” Harper v. City of Chi. Heights, 223 F.3d 593, 604 (7th Cir. 2000) (internal quotes

omitted); see also Pickett v. Sheridan Health Care Ctr., 664 F.3d 632, 639 (7th Cir. 2011)

(quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). Plaintiff seeks to recover the

following current hourly rates for attorneys, paralegals and administrative assistants who

helped her prevail:

    Timekeeper             Rates             Current Experience Level               Time on
                        office/court               (Year admitted)                  Matter
 C. Simmons-Gill        $425/$450       (1975) 44 years of federal court          2012-present
 (attorney)                             litigation; 22 years of employment
                                        litigation
M. Douglas               $250/$275      (2011) 8 years of litigation               2014-2017
(attorney)                              experience; 3 years of
                                        employment litigation
B. Coppola                  $100        (2013) 3 years of employment                1/13-3/14
(clerk)                                 litigation
B. Coppola               $225/$250      See above                                  11/16-4/18
(attorney)
R. Drath                    $200        (2013) 5½ years of federal court            8/13-7/14
(attorney)                              litigation; 2 years of employment
                                        litigation
 R. Estes                   $260        (2013) 5½ years employment               February/March
 (attorney)                             discrimination litigation                     2017
 K. Aurand               $150/$175      (2015) 3 years litigation               February/March
 (attorney billed as                    experience2-8                             2017 (trial)
 senior paralegal)
 P. Fraczek                 $150        (2013) 5½ years part litigation           October 2015
 (attorney billed as                    experience                                  (MSJ cite
 senior paralegal)                                                                  checking)
 G. Gorgo                   $100        advanced degree in English; 7              2015-2016
 (paralegal)                            years experience in digesting              (deposition
                                                                                     digests)
 M. Rosario                 $75         10 years experience                       2013-present
 (paralegal)


       Although summarized above, Vega’s evidence describes the credentials of each of

these billers in detail and three recent retainer agreements for employment matters


                                                5
  Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 6 of 16 PageID #:7195




demonstrating an hourly rate of $450. (Ex. F, CSG Dec. ¶¶ 2-8,10,12-19, Ex. 1). These rates

are also supported as reasonable for this community by other practitioners working in

Chicago handling employment discrimination matters – who attest the rates for Catherine

Simmons-Gill are below market and the rates for the other providers are at or below market.

(Ex. G, Graber Dec. ¶¶10-18; Ex H, Lee Dec. ¶16; Ex. I, Potter Dec. ¶¶15-16, 18-19). These

declarations provide “ample evidence” that the rates charged by Plaintiff’s counsel are

comparable to or lower than those charged by lawyers in the community of “reasonably

comparable skill, experience, and reputation.” See Dupuy v. McEwen, 648 F. Supp. 2d 1007,

1017 (N.D. Ill. 2009) (citing People Who Care v. Rockford Bd. of Educ., 90 F.3d 1307, 1310

(7th Cir. 1996) and Blum v. Stenson, 465 U.S. 886, 895 n.11, 104 S. Ct. 1541 (1984)) .

       In addition to being supported by evidence, Plaintiff’s rates are supported by case law as

reasonable. Rates comparable to those Plaintiff seeks have been routinely approved in employment

discrimination/civil rights litigation in this community. See, e.g., Masud v. Rohr-Grove Motors,

Inc., 13-cv-6419 (N.D. Ill. August 14, 2018) (ECF No. 227, at pp. 13, 15) (awarding hourly rates of

$475 to an attorney with 41 years mixed litigation experience); see also Washington v. Office of the

State Appellate Def., No. 12 CV 8533, 2016 WL 5233563, at *11 (N.D. Ill. Sept. 22, 2016) (in 2016,

awarding $600/hour to an attorney with 44 years’ experience, $460 to an attorney with 14 years, $300

to attorney with 10 years, $255 to an attorney with 3 years, and $100 to a paralegal); O'Sullivan v.

City of Chi., 484 F. Supp. 2d 829, 838-9 (N.D. Ill. 2007) (noting a 2006 National Law Journal

sample showing that fourth-year associates rates at large firms were up to $325).

       Over 13 years ago, in Entm’t Software Ass’n v. Blagojevich, No. 05 C 4265, 2006 U.S.

Dist. LEXIS 93638, 2006 WL 3694851 (N.D. Ill. Aug. 9, 2006), the following rates were

approved as reasonable: $585 to an attorney with 27 years’ of experience, $425 to an attorney

with 10 years, $340 to an attorney with 6 years. Id. at *2-5. Having provided factual and legal

                                                6
  Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 7 of 16 PageID #:7196




support for her rates, the burden shifts to Defendant to defend and support the much lower rates it

proposes. But, during the meet and confer, Defendant provided no information challenging the

rates of most of Vega’s time-keepers (only outdated information for Simmons-Gill). Defendant

will not and cannot establish a good reason why lower rates are required. Accordingly, the

Court should find Plaintiff’s proposed rates reasonable.

   B. The Time Plaintiff’s Counsel Spent Was Reasonable.

       Like Plaintiff’s hourly rates, the time Plaintiff’s counsel spent on the matter was

reasonable, particularly in light of Defendant’s litigation strategy. In pursuing these claims,

Plaintiff faced a “blunderbuss” of failed tactics by the Defendant. Cuff v. Trans States Holdings,

Inc., 768 F.3d 605, 610 (7th Cir. 2014). Under similar circumstances, the Seventh Circuit

explained that Defendant cannot avoid the consequences of its approach to litigation:

       A business that can establish a reputation for intransigence may end up not
       paying damages and not having to defend all that often either, because if a
       prevailing party who litigates to victory gets only a small award of fees the
       next would-be victim will see that litigation is futile and the employer won't
       have to repeat the costly defense. That's why we held in BCS Services, Inc. v.
       BG Investments, Inc., 728 F.3d 633 (7th Cir. 2013), that hyperaggressive
       defendants who drive up the expense of litigation must pay the full costs, even
       if legal fees seem excessive in retrospect.

Id. at 611.

       Plaintiff’s time spent was not excessive; it was necessary as a result of the strategy

Defendant employed in the hope of defeating Plaintiff. Defendant set up numerous futile

roadblocks, as this Court witnessed at two trials. The supporting declarations from Lee, Graber

and Potter – all highly experienced plaintiff’s employment counsel – confirm the amounts

Plaintiff billed are reasonable in light of success of Plaintiff and Defendant’s tactics. (Ex. G,

Graber Dec. ¶¶19-20; Ex. H, Lee Dec. ¶¶17-19; Ex. I, Potter Dec. ¶¶17,19). Defendant

cannot avoid the consequences of its approach without potentially undermining the important


                                                7
  Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 8 of 16 PageID #:7197




public policy Title VII’s fee shifting provision enforces.

        Generally speaking, Defendant claims Plaintiff’s time should be reduced because Plaintiff

did not prevail on all seven original counts. But the law does not require that level of success to

award Plaintiff’s lodestar. Plaintiff can and should recover her entire lodestar even though

Plaintiff did not prevail on all counts. See Gautreaux v. Chi. Hous. Auth., 491 F.3d 649, 661-62

(7th Cir. 2007) (“So long as the plaintiffs’ lawyers’ activities are factually related to issues on

which the plaintiffs have achieved [success] and the work was reasonably calculated to result in

relief, the district court may grant attorneys’ fees”); see also Ustrak v. Fairman, 851 F.2d 983,

988 (7th Cir. 1988).

        In determining success, courts consider the litigation as a whole and whether plaintiff’s

multiple claims for relief are based on a common core of facts. See Wells v. City of Chi., 925 F.

Supp. 2d 1036, 1042-43 (N.D. Ill. 2013) (citing Moriarty v. Svec, 233 F.3d 955, 964 (7th Cir.

2000)). Here, like the Plaintiff in Cuff, all Vega’s counts (including those on which she did not

prevail) were based on the common core of facts surrounding Defendant’s unlawful employment

termination and the investigation Defendant concocted to justify it. Given the substantive law

applicable to the claims challenging the termination (the claim on which Plaintiff prevailed),

Plaintiff necessarily was required to evaluate and challenge Defendant’s pre-termination

investigation. It is irrelevant that Plaintiff did not win every motion or prevail on every theory

because all Plaintiff’s counts, including the retaliation counts, involved the same core of facts.

        As the Seventh Circuit has explained, the mere fact “[t]hat the lawyers spent some time in

blind alleys is irrelevant; this is inevitable, and the hourly rate reflects the fact that not all time is

equally productive.” Kurowski v. Krajewski, 848 F.2d 767, 776 (7th Cir. 1988). Failing to prove

every count related to the contention “merely means that the lawyers aimed higher than they hit,



                                                    8
    Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 9 of 16 PageID #:7198




which, we have stated, is a sound tactic” Bankston v. Illinois, 60 F.3d 1249, 1256 (7th Cir. 1995).

Any time spent pursuing claims with a common factual nexus, as Plaintiff did here, is

compensable. Hensley, 461 U.S. at 440; Soleau v. Ill. DOT, No. 09 C 3582, 2011 WL 2415008

(N.D. Ill. June 9, 2011) at *6. Regardless, through the meet and confer process, Plaintiff already

eliminated time entries solely related to unsuccessful counts. (Ex. K, CSG Supp. Dec. ¶ 6, Ex. 1).

    C. Defendant’s Objections To Plaintiff’s Time Entries Lack Merit.

        Defendant uses five words (clerical, duplicative, excessive, unrelated and vague) to object

to Plaintiff’s time entries. (Ex. B, Def. Obj., p. 1). Objections like Defendant’s, which lack

“particularity and clarity” without further basis or explanation, have been frowned upon by courts.

Delgado v. Mak, No. 06 C 3757, 2009 WL 211862, at *4 (N.D.Ill. Jan.29, 2009) (citing Ohio-

Sealy Mattress Mfg. Co. v. Sealy, Inc., 776 F.2d 646, 664 (7th Cir. 1985)).5

        In using the same rote, boilerplate objections or some combination of them for virtually all

of Plaintiff’s entries, Defendant foists the work of sorting them out upon the Court. But a line-by-

line review of Plaintiff’s time entries by this Court is not required. See Divane v. Krull Elec. Co.,

319 F.3d 307, 317 (7th Cir. 2003); People Who Care v. Rockford Bd. of Educ., Sch. Dist. No.

205, 90 F.3d 1307, 1313 (7th Cir.1996). That is particularly true here, because none of

Defendant’s objections provide grounds to reduce Plaintiff’s lodestar. Defendant complains

Plaintiff overstaffed her case by having timekeepers duplicating work or overbilled the case by

not having lower-cost billers perform services or billing for purely administrative tasks. In fact,

Plaintiff had only two attorneys working on the matter during most of the litigation, except for the




5
  Defendant’s factual basis for objection to entries before mid 2016 is questionable; current
counsel was not retained until May 2016 and conceded they did not consult Defendant’s former
lawyer, Nelson Brown, about prior entries.

                                                 9
    Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 10 of 16 PageID #:7199




limited period from January to May 2017.6         Plaintiff made extensive efforts to employ the

services of associates and paralegals when possible, billed attorneys at paralegal rates where

appropriate, and did not bill for any time spent getting up to speed on the matter.

        Defendant’s “clerical” objections, after Plaintiff’s voluntary reductions are baseless and

examples show why. For instance, Defendant contends selection of trial exhibits by trial counsel

is clerical. (Ex. B., Def. Obj., CSG entries 12/9/16-12/11/16 and 12/13/16). It takes the same view

of Matt Douglas’ attendance at the trial as second chair (Id., MD entries 3/6/17-3/10/17, 3/13/17,

3/14/17). Defendant views all work by Kyle Aurand (a lawyer billed as a senior paralegal) in

preparing trial exhibits and deposition excerpts to be used during examinations for impeachment

each day at trial as clerical. (Id., KA entries 3/5/17- 3/10/17, 3/13/17, 3/14/17). These are not

“clerical” activities as described in applicable authority. See, e.g., Delgado v. Vill. of Rosemont,

Case No. 03 C 7050, 2006 WL 3147695, at *2 (N.D. Ill. Oct. 31, 2006) (identifying clerical

tasks); see also Lee v. City of Chi., No. 07 C 2035, 2008 WL 5377798, at *3 (N.D. Ill. Dec. 18,

2008) (same). Based on these decisions, Plaintiff already eliminated time entries considered

clerical by indicating “no charge” or by eliminating entries during the L.R. 54.3 process. (Ex. K,

CSG Supp. Dec. ¶6 and Ex.1).

        Defendant also objects to innumerable entries as “vague,” ignoring legal standard courts

apply in assessing that issue. The Court in Soleau explained:

           The detail required for time entries is not a fixed standard but rather “the
           level of detail paying clients find satisfactory.” Delgado v. Mak, No. 06 C
           3757, 2009 WL 211862, at *4 (N.D.Ill. Jan.29, 2009) (Dow, J.) (internal
           quotation marks omitted). What is generally acceptable is a description of
           “the tasks performed, the people involved, and a general statement of the
           topic of conversation or review.” [citation omitted] However, attorneys
           need not divulge every detail of their work. Delgado, 2009 WL 211862, at

6
 Plaintiff had four attorneys at the March 2017 trial, but did not charge for Ms. Coppola’s time
and charged for Mr. Aurand at paralegal rates.

                                                10
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 11 of 16 PageID #:7200




          *4; see Hensley, 461 U.S. at 437 n. 12 (“Plaintiff's counsel, of course, is
          not required to record in great detail how each minute of his time was
          expended. But at least counsel should identify the general subject matter of
          Ms time expenditures”). Each entry should be considered in context of the
          surrounding entries. Berberena v. Coler, 753 F.2d 629, 634 (7th Cir.1985).

 Soleau at *8.

       For instance, Defendant objects to the following entries as vague: “prepare for the Rule

30(b)(6) depositions of Perona, Castaneda, Skerret and Simpkins on multiple topics set for

5/14/2015” (Ex. B. Def. Obj. CSG entry 5/13/2015)” and “in person conference with Nelson

Brown and Ms. Cho regarding Rule 30(b)(6) issues” (Ex. B, Def. Obj. MD entry 5/11/2015) and

“trial (Day1) select jury, opening arguments, take testimony of Ms. Millan and Ms. Gilkey” (Ex.

B, Def. Obj. CSG entry 3/6/2017). Those entries, however, clearly explain the work performed

and easily satisfy the standards described in applicable decisions.

       Moreover, Defendant’s own time records often include far less detail. For instance,

Defendant’s entries for both billers for 3/6/17 - 3/10/2107 and 3/13/17 - 3/14/2017 is simply

“Trial.” (Ex. E, Def. Inv. at 0021). Its description of 2.4 hours on 4/25/16 for each of two

billers is “meeting at District; Review files regarding L.Vega” and for 4/27/2106 is “Research

regarding damages.” (Ex. E, Def. Inv. at 0001). Defendant found those entries satisfactory,

confirming paying clients are satisfied with much less detail than Plaintiff provided.

       Defendant’s also overuses and misuses its objection to entries as “duplicative.” The law is

clear that this objection is not effective without a clear explanation of exactly what other work a

particular entry duplicates. See Soleau at *6 (rejecting duplicative objections because

“[Defendant] does not explain what each entry is duplicative of, leaving the court to—guess

as to the basis for the objection”). Further, more than one lawyer or timekeeper working on a

project is not per se duplicative; it can provide a better product more efficiently (e.g., by enabling



                                                 11
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 12 of 16 PageID #:7201




lower-cost timekeepers to perform tasks). See, e.g., M. v. City of Chicago Bd. of Educ., No. 10 C

2110, 2010 WL 4639259,at *3 (N.D. Ill. Nov. 8, 2010) (quoting Edwards v. Rogowski, No. 06

C 3110, 2009 WL 742871, at *8 (N.D. Ill. Mar. 18, 2009)).

       Ultimately, the Court has discretion to determine what (if any) of Plaintiff’s time is

“excessive”. But the mere fact plaintiffs have to spend more time than defendants is not unusual.

“[U]sually a plaintiff, who has to carry the burden of proof, spends a great deal more time on

litigation than a defendant (citations omitted).” Delgado v. Mak, No. 06 C 3757, 2009 WL

211862, at *5 (N.D. Ill. Jan. 29, 2009); JCW Investments, Inc. v. Novelty, Inc. 366 F Supp 2d 688,

690 (N.D. Ill 2005).

       Here, the complexity of the facts, Plaintiff’s need to compel discovery of almost all items

used to prove her case at trial, the extensive summary judgment motion filed by Defendant on

seven counts (only one of which was successful), overcoming Defendant’s motion to disqualify

Plaintiff’s counsel, extensive pre-trial proceedings (including multiple motions in limine),

Defendant’s objections to virtually all of Plaintiff’s trial exhibits, Defendant’s refusal to stipulate

to facts and exhibits prior to either trial, and Defendant’s refusal to enter into meaningful

settlement negotiations, all show that none of the time Plaintiff expended was “excessive.”

       In applying its “unrelated” objection (Defendant’s least-used objection), Defendant

appears to object to any entries associated with one of the counts on which Plaintiff did not

prevail. As noted above, Plaintiff can prevail for that time as long as they are related to the

common core of facts which underlie Plaintiff’s successful counts and has already eliminated

entries solely related to one of Plaintiff’s unsuccessful counts.

       Defendant also labels as “unrelated” any time spent reviewing or abstracting transcripts from

the January/February 2013 Park District Administrative Hearing handled by other counsel. But that



                                                  12
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 13 of 16 PageID #:7202




sworn testimony involved exactly the same facts and witnesses, as well as certain exhibits not

otherwise produced in this matter. As explained in Stragapede v. City of Evanston, 215 F. Supp. 3d

708, 724 (N.D. Ill. 2016) in awarding fees for review of an arbitration transcript: “it would have

been foolhardy not to review those transcripts. The transcripts not only provided

background information on Stragapede's firing, but also contained recorded party-admissions

that either side could (and in fact did) use for impeachment purposes at trial.” Throughout the

trial, CPD harped on the importance of its internal Administrative Hearing. Defendant’s contention

Plaintiff cannot recover for her time reviewing and analyzing those transcripts is specious.

       Without authority, Defendant uses its “unrelated” objection for any entries it deems did

not advance Plaintiff’s case. But much of that work involved evaluating Plaintiff’s employment

history and prior performance, the general workings of the Chicago Park District, the

investigation and Corrective Action Meetings, Vega’s whereabouts and time sheets, the CPD

Code of Conduct, the comparators investigations and discipline, the statistics on national origin

and gender of all Park and Playground Supervisors, the handling of all discipline by centralized

Human Resources, the Union Agreement, salary and benefits for Park Supervisors, and dealing

with the motion to disqualify. All that work was necessary for Plaintiff to prevail.

       In summary, just as there is no doubt that Lydia Vega is the prevailing party, there is little

doubt each hour her counsel spent litigating her case should be compensated. She aimed high and

hit high. Defendant can certainly litigate as it chooses but, as the Seventh Circuit explained in

Cuff, having driven up Plaintiff’s fees by refusing to produce documents in discovery,

complicating the Rule 30(b)(6) deposition, extensively briefing unsuccessful summary judgment

arguments, requesting a settlement conference but then refusing to negotiate at it (or afterwards to

the date of the filing of this motion), unsuccessfully moving to disqualify Plaintiff’s counsel,



                                                 13
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 14 of 16 PageID #:7203




refusing to reach trial stipulations of facts Defendant admitted elsewhere, objecting vociferously

to what should have been uncontested evidence at trial, Defendant must now pay the fees it

required Plaintiff to incur to prevail. In light of all of these circumstances, all Plaintiff’s pre-

November 15, 2018 time was reasonable and should be awarded.

   D. Plaintiff Should Be Awarded The Post-November 15, 2018 Time She Seeks.

       Plaintiff supplements this petition with additional time from Offices of Catherine

Simmons-Gill, LLC from November 16, 2018 through the date of the filing (including the time

spent preparing this petition) in the amount of $59,776.25. (Ex. J., Pl. Supp. Inv.; Ex. K, CSG

Supp. Decl. ¶¶ 10-15). Courts routinely award fees for post-trial work, including the preparation

of fee petitions. See, e.g., Delgado, 2009 WL 211862, *8 (quoting Trustees of Chicago Plastering

Institute Pension Trust v. Cork Plastering, Inc., No. 03 C 6867, 2008 WL 728897, at *6

(N.D. Ill. Mar. 18, 2008)); see also Greyhound Financial Corp. v. TSM Financial Group, Inc.

No. 92 C 3750 1995 WL 562068 at *6 (N.D. Ill. Sept. 21, 1995) (citing Gorenstein Enter., Inc. v.

Quality Care–USA, Inc., 874 F.2d 431, 438 (7th Cir.1989)); Bond v. Stanton, 630 F.2d 1231,

1234 (7th Cir.1980). Necessarily, all these fees were incurred in connection with the claim on

which Plaintiff prevailed. Accordingly, Plaintiff requests that the Court award these fees in their

entirety (in addition to permitting Plaintiff to file a supplemental petition if necessary or

appropriate).

II. Plaintiff Should Be Awarded The Costs She Seeks Now.

       On December 1, 2018, Plaintiff provided Defendant with information about her costs and

expenses, both taxable and not taxable, totaling $34,015.47. Plaintiff supported her requests for

costs with detailed receipts, her declaration in support and an outside opinion that all were

reasonable. (Ex. D, Costs; Ex. F, CSG Dec. ¶¶ 21-29; Ex. G, Graber Dec. ¶21). Rather than



                                                14
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 15 of 16 PageID #:7204




identify its objections, Defendant refused to discuss or address costs at any time during the Local

Rule 54 meet and confer process – apparently claiming (contrary to custom) that this Court can

only award costs after entry of final judgment. But courts routinely award expenses as costs when

awarding fees, as the numerous cases in Plaintiff’s motion demonstrate.

       Here again, Defendant’s approach again is emblematic of its litigation strategy. Defendant

rejected a pragmatic approach in favor of a position that, while arguably supportable, requires

more work from Plaintiff’s counsel, more fees to be paid to Defendant’s counsel and, worst of all,

more work by the Court. Plaintiff contends Defendant waived any objection to recovery of

Plaintiff’s listed costs and, therefore, the Court can and should award them in their entirety.

Regardless of waiver, all the expenses and costs Plaintiff seeks to recover are reasonable and

well-supported (Ex. D., Costs). Thus, the Court should not hesitate to award them now, along with

the other relief Plaintiff requests in her motion.

                                               CONCLUSION

       WHEREFORE, as a prevailing plaintiff, pursuant to Fed. R. Civ. P. 54(d) and 42 U.S.C. §

2000e-5(k), Plaintiff requests all the relief set forth in her motion.

Respectfully submitted,

LYDIA VEGA

/s/ Catherine Simmons-Gill

Catherine Simmons-Gill (IL ARDC # 2159058)
Attorney for Plaintiff
OFFICES OF CATHERINE SIMMONS-GILL, LLC
111 W. Washington Street, Suite 1110
Chicago, Illinois 60602
Tel: 312-609-6611
simmonsgill@gmail.com




                                                     15
 Case: 1:13-cv-00451 Document #: 314 Filed: 03/28/19 Page 16 of 16 PageID #:7205




J. Bryan Wood (IL ARDC # 6270845)
Ryan O. Estes (IL ARDC # 6312755)
THE WOOD LAW OFFICE, LLC
303 W. Madison St., Suite 2650
Chicago, IL 60606
Phone: 312-554-8600
bryan@jbryanwoodlaw.com
restes@jbryanwoodlaw.com


March 28, 2019




                                       16
